DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27th, 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation of “a standard deviation of the heights of a sample of protrusions of the abrasive surface is less than 5”. The absence of units from this limitation renders the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lehuu et al (U.S. Pre-Grant Publication No. 20150209933), hereinafter Lehuu.
Regarding claim 1, Lehuu teaches a pad conditioner for conditioning a chemical-mechanical processing (CMP) pad, the pad conditioner comprising an abrasive surface having a planar land surface and a plurality of high-density silicon carbide protrusions extending from the planar land surface, the protrusions having high-precision shapes (see paragraph [0021] and fig. 4a).
Regarding claim 2, Lehuu teaches the pad conditioner of claim 1, wherein the high-density silicon carbide has a porosity of less than 5 percent (see paragraph [0022]).
Regarding claim 9, Lehuu teaches the pad conditioner of claim 1, wherein the abrasive surface further comprises a coating of diamond deposited over the land surface and a plurality of high-density silicon carbide protrusions (CVD diamond, see paragraph [0027]).


Regarding claim 10, Lehuu teaches the pad conditioner of claim 9, wherein the coating of diamond is deposited by chemical vapor deposition (CVD diamond, see paragraph [0027]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lehuu.
Regarding claim 3, Lehuu teaches the pad conditioner of claim 1, wherein each protrusion includes a height extending in a perpendicular direction between the land surface and a most-distant surface of the protrusion (see paragraph [0128]), wherein heights of the protrusions are in a range from 20 to 100 microns (heights between 61 microns and 73 microns, see paragraph [0128]). 
Lehuu does not teach that the standard deviation of the heights of a sample of protrusions of the abrasive surface is less than 5 microns. 

	
Regarding claim 4, Lehuu teaches the pad conditioner of claim 1, wherein each protrusion includes a base width in a range from 10 to 200 microns (square base with a length of 146 microns, see paragraph [0128]).
Lehuu does not teach that the standard deviation of the base widths of a sample of protrusions of the abrasive surface is less than 7 microns.
However, Lehuu does teach the desirability of precision and uniformity in the protrusions (see Lehuu paragraph [0029], describing the importance of uniform height; paragraph [0038] describing defect inspection and a particular desirability of defective feature rates less than 2%). Standard deviation is a measure of uniformity. So, because Lehuu teaches the desirability of uniformity in the production and placement of the protrusions, it would be obvious to a person having an ordinary skill in the art to produce the pad conditioner such that the standard deviation of the widths of a sample of protrusions of the abrasive surface was less than 7 microns.

Regarding claim 6, Lehuu teaches the pad conditioner of claim 1, and teaches that the protrusions include pointed tips and sidewalls angled relative to the land surface (see fig.1a and fig. 1b). 
Lehuu describes an embodiment with three types of protrusions: two sizes of pyramids with a square base and one with a rectangular base (see paragraph [0109]). The square pyramids have either a base length of 390 microns and a height of 195 microns or a base length of 366 microns and a height of 183 microns, and the rectangular pyramids have a height of 183 microns and a base that is 390 microns in one direction and 366 microns in the other (paragraph [0109]). The pyramids appear to be triangular when viewed from a side, and separating one pyramid into two right triangles allows the angle of the walls relative to the surface to be determined with trigonometry by taking the inverse tangent of the height divided by one half of the base length. The length of the bases of each of the square pyramids are twice the height, and the angle calculation uses the height divided by half the base, so for the square pyramids, the angle of the walls relative to the land surface is the inverse tangent of one, or in other words, the walls are 45 degrees from the land surface. The rectangular pyramid has one base length that is twice the height and one that is slightly larger (it is 183 microns tall, one base dimension is 390 microns long and the other is 366 microns long). So it also has a 45 degree angle along one dimension, but the other dimension has a slightly different angle, determined by taking the inverse tangent of 183 microns divided by 195 microns. This angle comes out to approximately 43.2 degrees, which is also in the range of 30 to 70 degrees.
Lehuu does not teach that a standard deviation of the angles of the sidewalls is less than 5 degrees. However, Lehuu does teach the desirability of precision and uniformity in the production and placement of the protrusions (see Lehuu paragraph [0029], describing the importance of uniform height; paragraph [0038] describing defect inspection and a particular desirability of defective feature rates less than 2%; fig. 4a wherein the protrusions are placed on a precise grid pattern). Standard deviation is a measure of uniformity. So, because Lehuu teaches the desirability of uniformity in the production and .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lehuu as applied to claim 1 above, and further in view of Slutz et al. (U.S. Pre-Grant Publication No. 20050025973), hereinafter Slutz.
Regarding claim 5, Lehuu teaches the pad conditioner of claim 1, but does not teach that the spacings between protrusions of a patterned arrangement of protrusions are in a range from 1,000 to 10,000 microns and a standard deviation of spacings of the abrasive surface is less than 5 microns.
However, Slutz teaches the concept of forming a carefully controlled patterned abrasive surface wherein the protruding features are spaced in a range of 3,000 microns to 10,000 microns (3mm-10mm, see Slutz paragraph [0134]). It would have been obvious to a person to implement the teachings of Slutz into the conditioner of Lehuu, as doing so allows for control over the distribution and size of diamond grains deposited by chemical vapor deposition (see Slutz paragraph [00134]). 
While Slutz does not teach that the standard deviation of spacings of the abrasive surface is less than 5 microns, Lehuu does teach the desirability of precision and uniformity in the production and placement of the protrusions (see Lehuu paragraph [0029], describing the importance of uniform height; paragraph [0038] describing defect inspection and a particular desirability of defective feature rates less than 2%; fig. 4a wherein the protrusions are placed on a precise grid pattern). Standard deviation is a measure of uniformity. So, because Lehuu teaches the desirability of uniformity in the production and placement of the protrusions, it would be obvious to a person having an ordinary skill in the art to produce the pad conditioner such that the standard deviation of the spacings between protrusions of the abrasive surface was less than 5 microns.

s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lehuu as applied to claim 1 above, and further in view of Smith et al (U.S. Pre-Grant Publication No. 20140113532), hereinafter Smith.
Regarding claim 7, Lehuu teaches the pad conditioner of claim 1, but does not teach that the protrusions are conical. 
However, Smith teaches the use of a variety of geometric shapes for protrusions in conditioning devices, including pyramidal, conical, rectangular, and cylindrical shapes as well as truncated versions thereof (Smith paragraph [0075]).
It would have been obvious for a person having ordinary skill in the art to have substituted the conical protrusions of Smith for the pyramidal protrusions of Lehuu as doing so represents the simple substitution of one known element for another to obtain predictable results.

Regarding claim 8, Lehuu teaches the pad conditioner of claim 1, but does not teach that the protrusions are formed by laser cutting. 
However, Smith teaches the use of laser cutting to produce protrusions (see Smith paragraph [0101]). It would have been obvious to a person having ordinary skill in the art to implement the teaching of Smith to produce protrusions, as doing so allows the production of protrusions within a small tolerance (Smith Paragraph [0101])..

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
Doering et al (U.S. Pre-Grant Publication No. 20150087212), hereinafter Doering, in view of Lehuu.

claim 20, Doering teaches a method of conditioning a surface of a CMP pad using a CMP tool, the CMP tool comprising a rotating platen holding a CMP pad having a top CMP pad surface, and at least one carrier, having at least one opening, wherein the method comprises: placing one or more pad conditioners in the at least one opening, the one or more pad conditioners comprising an abrasive surface having a planar land surface and a plurality of protrusions; and providing contact and motion between the abrasive surface and the CMP pad surface (see Doering paragraphs [0028]-[0030]).
Doering does not teach that the plurality of protrusions are high-density silicon carbide protrusions extending from the planar land surface having high-precision shapes. However, Lehuu teaches the use of a pad conditioner with a plurality of high-density silicon carbide protrusions having high-precision shapes (see Lehuu paragraph [0020]). It would have been obvious to a person of ordinary skill in the art to integrate the conditioner of Lehuu into the method of Doering, as doing so would provide more consistent and reproducible performance (see Lehuu paragraph [0020]).
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723